Avery, J.
after stating the facts: It is conceded that the plaintiffs cannot recover unless they can show the boundaries and location of the land that the Sheriff’s deed purports to convey.
We have held at this term, in Blow v. Vaughan, ante, that a description, substantially the same as that contained in said deed, was too vague and indefinite to be aided by parol proof, and it is unnecessary to reiterate the reasons that led us to that conclusion. There was error in the admission of the testimony to identify the land, and there must be a new trial.
Error.